

117 S171 IS: Keystone XL Pipeline Construction and Jobs Preservation Act
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 171IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Mr. Daines (for himself, Mr. Hoeven, Mr. Cramer, Mr. Barrasso, Ms. Lummis, Mr. Risch, Mr. Crapo, Mr. Moran, Mr. Marshall, Mr. Sullivan, Mr. Cassidy, Mr. Inhofe, Mr. Cotton, Mr. Cruz, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Keystone XL Pipeline.1.Short titleThis Act may be cited as the Keystone XL Pipeline Construction and Jobs Preservation Act.2.Keystone XL authorization(a)AuthorizationTransCanada Keystone Pipeline, L.P., may construct, connect, operate, and maintain the pipeline facilities at the international border of the United States and Canada at Phillips County, Montana, for the import of oil from Canada to the United States described in the Presidential Permit of March 29, 2019 (84 Fed. Reg. 13101).(b)No Presidential permit requiredNo Presidential permit (or similar permit) under Executive Order 13867 (3 U.S.C. 301 note; relating to the issuance of permits with respect to facilities and land transportation crossings at the international boundaries of the United States), Executive Order 12038 (42 U.S.C. 7151 note; relating to the transfer of certain functions to the Secretary of Energy), Executive Order 10485 (15 U.S.C. 717b note; relating to the performance of functions respecting electric power and natural gas facilities located on United States borders), or any other Executive order shall be required for the construction, connection, operation, or maintenance of the pipeline facilities described in subsection (a).